 Case 2:17-cv-13156-TGB-SDD ECF No. 9, PageID.23 Filed 12/08/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION - DETROIT

LOCAL 17, INTERNATIONAL BROTHERHOOD
OF ELECTRICAL WORKERS, AFL-CIO,

             Plaintiff,                       CASE NO. 17-13156
                                              HON. TERRENCE G. BERG
v.

STATE LINE CONSTRUCTION AND
MAINTENANCE LLC ,

          Defendant.
____________________________________________________________ /

         CONSENT ORDER DISMISSING CASE WITH PREJUDICE

        PRESIDING: Honorable TERRENCE G. BERG, United States District
Judge

        The parties having entered into a Settlement Agreement, the Court having

previously entered a Consent Order Dismissing Case Without Prejudice, et al.; the

parties having complied with the Settlement Agreement and having consented to

the entry of this Order; and the Court being fully advised;

        IT IS HEREBY ORDERED that this case is dismissed with prejudice and

without costs to either party.


DATED: December 8, 2020                /s/Terrence G. Berg____________________
                                       UNITED STATES DISTRICT JUDGE


                                          0
